Title: To George Washington from Lieutenant Colonel Loammi Baldwin, 11 August 1775
From: Baldwin, Loammi
To: Washington, George



Chelsea [Mass.] 11th August 1775
May it please your Excellency.

Your Excellency will excuse my not sending the Observations Yesterday, as the Docter had one of the Express Horses to Cambridge for medicine for the Sick, which prevented it; for as there was nothing extraordinary in the Observations, I thought it of less consequence that they should not be sent to headquarters, than that we should be left without any Horse to go on Express in case any thing extraordinary should happen.
Inclos’d your Excellency will find the observations of the Day, as also of the 9th and 10th inst. I am, with the utmost Respect, Your Excellency Most Obedient Humble Servant
Loammi Baldwin Commandg Officer at Chelsea
